Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 4, 8, 10, 12, 13, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4, 10, 2, 3, 4, 10, and 2 of copending Application No. 17/172,705 in view of Manolakos US 20190260532. 
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, 10, 19, claim 2 of ‘705’ claims all the limitations of the claim except starting to perform a time-frequency tracking process in the SCell based on a synchronization signal block (SSB) indicated in the first TCI state without waiting for an arrival of a third MAC CE on the PCell for activating a semi-persistent (SP) channel state information reference signal (CSI-RS) resource set of the SCell.
However, this would have been obvious in view of Manolakos given the reference teaches a TCI-state may indicate a relationship between a tracking reference signal and SSB (For example, a TCI-state may indicate a QCL relationship between a reference signal resource (e.g., a tracking reference signal (TRS), a synchronization signal block (SSB), a channel state information reference signal (CSI-RS), etc.) and a UE target reference signal (e.g., demodulation reference signal (DM-RS)) [0004]). 

	Regarding claim 3, 12, see claim 3 of ‘705’.

Regarding claim 8, 17, see claim 10 of ‘705’.

Allowable Subject Matter
Claims 2,5-7,9,11,14-16,18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record 

US 20190296956 [0038], US 20200351055 [0042], US 20210037512 [0108]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476